Exhibit 10.1

 

Spherix Incorporated

 

August 15, 2007

 

Claire L. Kruger, Ph.D., D.A.B.T.

19 Thorburn Road

Gaithersburg, MD 20878

 

Dear Claire:

 

On behalf of the Board of Directors (the “Board”) of Spherix Incorporated (the
“Company”), I am delighted that you have recently agreed to join the Company as
of August 1, 2007 as Director of Health Sciences. I am now pleased to offer you
the positions of Chief Executive Officer and Chief Operating Officer of the
Company upon shareholder approval of the sale of our InfoSpherix Incorporated
subsidiary (“InfoSpherix”), which is expected to occur.

 

1.                                       POSITIONS; START DATE

 

As Chief Executive Officer of the Company (“CEO”) and as Chief Operating Officer
of the Company (“COO”), you shall have the duties and responsibilities
customarily associated with such positions, including direct responsibility for
the overall profit and loss of the Company, and such duties as may be assigned
to you by the Board. So long as you are CEO, you shall also be a voting member
of the Board. You agree not to actively engage in any other employment,
occupation or consulting activity that conflicts with the interests of the
Company. Unless we mutually agree otherwise, you will commence employment as the
CEO and the COO immediately upon the closing of the sale by the Company of
InfoSpherix (the “Start Date”).

 

2.                                       BASE SALARY

 

Your annual base salary will be $180,000.00 (15,000.00 per month), payable in
accordance with the Company’s standard payroll practice and subject to
applicable withholding taxes. Because your position is exempt from overtime pay,
your salary will compensate you for all hours worked. Your base salary will be
reviewed annually thereafter by the Board, or its Compensation Committee, and
any adjustments will be effective as of the date determined by the Board, or its
Compensation Committee.

 

3.                                       RESTRICTED STOCK AWARD

 

As a one-time “signing bonus” you will be granted a restricted stock award of
30,000 shares of Company common stock as of the Start Date which will vest over
a three (3) year period in equal installments in 10,000 shares on an annual
basis as set forth in the Restricted Stock Agreement. The restricted stock will
be issued pursuant to the provisions of a Restricted Stock Agreement.

 

4.                                       ANNUAL BONUS

 

In addition to your salary, you will be eligible to earn an annual bonus of up
to fifty percent (50%) of your then-annualized base salary if you meet or exceed
certain performance standards,

 

1

--------------------------------------------------------------------------------


 

which will be mutually determined by you and the Compensation Committee and
approved by the Board. Your annual bonus for 2007 shall be pro-rated based on
the fact that you will not have worked for the Company for a full calendar year
in 2007. The performance standards for 2007 will be mutually determined and
approved within thirty (30) days of the Start Date and prior to the beginning of
each subsequent calendar year. You will be eligible for an annual bonus for any
calendar year only if you remain employed as CEO and COO as of December 31 of
such calendar year. The bonus will be payable within thirty (30) days of the
filing by the Company of its Form 10-K for the relevant calendar year for which
the bonus applies. The bonus will be payable in cash, subject to applicable
withholding taxes.

 

5.                                       BENEFITS AND PERQUISITES; EXPENSES

 

You will also be entitled, during the term of your employment, to participate in
and receive such benefits from any and all incentive compensation plans,
retirement plans, pension plans, profit-sharing plans, health and accident
plans, medical and disability coverage, insurance policies of any kind, stock
option plans or agreements, vacation, sick leave, and any other perquisites as
the Company may offer from time to time to its senior executives and/or key
management employees as a group, subject to and consistent with the terms,
conditions, and administration of such plans and arrangements. The Company shall
pay or reimburse you for travel and other expenses incurred by you in performing
your duties in the lawful and ordinary course of business and properly reported
to the Company in accordance with its accounting procedures.

 

6.                                       TERMINATION OF EMPLOYMENT

 

6.1                                 Death or Disability. Your employment, and
the Employment Period, shall terminate automatically upon your death. The
Company shall be entitled to terminate your employment because of your
Disability. A termination of the your employment by the Company for Disability
shall be communicated to you by written notice, and shall be effective on the
30th day after receipt of such notice by you (“Disability Effective Date”) at
which time your employment shall end, unless you return to full-time performance
of your duties before the Disability Effective Date. For purposes of this
Agreement, “Disability” means that you have been unable, for the period
specified in the Company’s disability plan for senior executives, but not less
than a period of 60 consecutive business days, to perform the your duties with
or without reasonable accommodation under this Agreement, as a result of
physical or mental illness or injury.

 

6.2                                 Termination by the Company. The Company may
terminate your employment hereunder for Cause or without Cause at which time
your employment shall end, as set forth herein.

 

“Cause” means, when used with respect to the termination of your employment by
the Company, termination due to (a) an act or acts of personal dishonesty taken
by you and intended to result in your substantial personal enrichment at the
expense of the Company; (b) your continued failure to substantially perform your
employment duties (other than any such failure resulting from your incapacity
due to physical or mental illness) which are demonstrably willful and deliberate
on your part and which are not remedied in a reasonable period of time (to be no
less than thirty (30)

 

2

--------------------------------------------------------------------------------


 

days) after receipt of the “Notice of Termination for Cause”; or (c) conviction
of, or a plea of guilty or no contest by you to a crime that constitutes a
felony involving moral turpitude. No act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.

 

6.3                                 Termination by Executive without Good
Reason. You may terminate your employment hereunder without the Company’s
approval at any time without Good Reason upon not less than 60 nor more than 90
days advance written notice to the Company stating the date on which your
employment shall end (the “Notice of Termination without Good Reason”). A
termination of your employment by you without Good Reason shall be effected by
giving the Company written notice of the termination and setting forth the date
of such termination. Notwithstanding the foregoing, the Company may elect to
have any such termination become effective immediately or at such other date,
not later than the date specified in the Notice of Termination without Good
Reason, as the Company may determine; provided, however, that the Company will
continue your Base Salary, Benefits and Perquisites through the date specified
by you for your termination in the Notice of Termination without Good Reason.

 

6.4                                 Termination by Executive for Good Reason.
You may terminate your employment hereunder for Good Reason by giving the
Company written notice (“Notice of Termination for Good Reason”) of the
termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which you rely. The failure by you to set forth in the Notice of
Termination for Good Reason any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of yours hereunder or preclude
you from asserting such fact or circumstance in enforcing your rights hereunder.

 

“Good Reason” means (a) a Change of Control as defined in Section 6.5 or (b) a
material breach by the Company of any provision of this Agreement which is not
cured within thirty (30) days after written notice by you to the Company of such
breach (the “Cure Period”). If you elect to terminate your employment for Good
Reason due to a Change of Control, such notice shall be provided no later than
the end of the Change in Control Period set forth in Section 6.5. For purposes
of this paragraph, a “material breach” shall include, (1) any action by the
Company which results in a diminution in such position, authority, comparable
duties or responsibilities, excluding for these purposes an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company within the Cure Period; (b) any failure by the Company to comply
with any of the provisions of Sections 2, 3, 4 and 5 of this Agreement other
than an isolated, insubstantial or inadvertent failure not occurring in bad
faith and which is remedied by the Company within the Cure Period; (3) the
Company’s requiring you to be based at any office or location other than the
location where you were employed immediately preceding the date of your
employment or any office or location more than 50 miles from such location; (4)
any purported termination by the Company of your employment otherwise than as
expressly permitted by this Agreement; (5) any failure by the Company to comply
with and satisfy Section 10 of this Agreement, which requires any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to

 

3

--------------------------------------------------------------------------------


 

perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
(6) the appointment of any other employee, consultant or officer (other than the
Board) to supervise the performance of your duties; (7) the removal of, or
failure to reelect or reappoint, you to the Board or as the CEO and COO unless
(i) due to your promotion to higher office with expanded duties,
responsibilities, status and compensation or due to Section 6.1 or 6.2.

 

6.5                                 Change of Control Defined. “Change of
Control” means:

 

(i)                                     The acquisition (whether by tender
offer, exchange offer or other business combination or by the purchase of shares
or other securities (including from the Company), and whether in a single
transaction or multiple transactions), by any Person or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Company Voting Securities”); provided,
however, that any acquisition by the Company or its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
any corporation with respect to which, following such acquisition, more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners, respectively,
of the Outstanding Company Common Stock and Company Voting Securities
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Company Common Stock and Company Voting Securities, as the case may be, shall
not constitute a Change of Control; or

 

(ii)                                  Individuals who, as of August 15, 2007,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to August 15, 2007, who is elected by the Company’s
shareholders or was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Board (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or

 

(iii)                               The Company entering into (x) a
reorganization, merger, consolidation or other business combination, in each
case, with respect to which all of the Persons who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such reorganization, merger, business
combination or consolidation do not, following such reorganization, merger,
business combination or consolidation, beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such reorganization,

 

4

--------------------------------------------------------------------------------


 

merger, business combination or consolidation, or (y) a plan of liquidation or
dissolution of the Company or similar event, or (z) the sale or other
disposition of all or substantially all of the assets of the Company in one
transaction or series of related transactions.

 

(iv)                              “Change of Control Period” means the 12-month
period following a Change of Control; provided, that for purposes of this
Agreement there can be no more than one Change of Control Period.

 

7.                                       PAYMENTS UPON TERMINATION OF EMPLOYMENT

 

7.1                                 Termination upon Death or Disability;
Termination by the Executive without Good Reason; and/or Termination by the
Company for Cause. If your employment is terminated by death or the Company
terminates your employment for Disability the Company shall:

 

(a) pay to you (or in the event of termination of employment by reason of your
death, your legal representative or your estate if no representative has been
appointed) in a lump sum in cash, within 30 days after the Date of Termination,
or as otherwise provided in this Section 7.1, any portion of your Base Salary
through the Date of Termination that has not been paid plus any outstanding
expenses due to you, and

 

(b) make available to you (or your eligible dependents) any rights to continued
health and welfare benefits provided by law at your (or your eligible
dependents) expense (i.e., COBRA) or payable to you under the terms of such
plans and programs in effect immediately prior to your death or Disability.

 

7.2                                 Termination by the Company other than for
Cause. If your employment is terminated by the Company other than for Cause or
due to death or Disability and not during a Change of Control Period, the
Company shall:

 

(a) pay to you, in accordance with the Company’s payroll procedures, an amount
equal to six months’ of your then-existing Base Salary for the Fiscal Period in
which the Date of Termination occurs in lieu of any severance under the
Company’s Severance Plan, payable over the six month period following the Date
of Termination and

 

(b) pay 6 months of health and welfare (COBRA) benefits that provide you with
coverage comparable to other executives that are employed by the Company during
that time.

 

7.3                                 Termination following a Change of Control or
By Executive with Good Reason. If (a) contemporaneously with or during the
Change of Control Period, your employment is terminated (i) by the Company or a
successor entity other than for Cause or (ii) by you for Good Reason or (b) if
your employment with the Company is terminated or you cease to be an officer of
the Company prior to the date on which a Change of Control occurs and it is
reasonably demonstrated that such termination of employment or loss of title (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or in
anticipation of a Change of Control, or iii) you otherwise terminate your
employment with Good Reason, the Company shall:

 

5

--------------------------------------------------------------------------------


 

(a) pay to you, in accordance with the Company’s payroll procedures, an amount
equal to six months’ of your then-existing Base Salary for the Fiscal Period in
which the Date of Termination occurs in lieu of any severance under the
Company’s Severance Plan, payable over the six month period following the Date
of Termination and

 

(b) pay 6 months of health and welfare (COBRA) benefits that provide you with
coverage comparable to other executives that are employed by the Company during
that time.

 

8.                                       NON-COMPETITION

 

For a one (1) year period from and after termination of your employment for any
reason other than by the Company without Cause, you shall not engage anywhere
within the United States, directly or indirectly, either on your own behalf or
on behalf of any other person, firm, corporation or other entity, in any
business competitive with any business of the Company (or any of its
subsidiaries), on behalf of any person or entity which was a customer or client
of the Company (or any of its subsidiaries) at any time during your employment.
Upon a violation of the foregoing sentence, you will forfeit any remaining
amounts payable to you hereunder, in addition to any other remedies available to
the Company as a result of the violation, including an action for injunctive
relief. This provision regarding non-competition shall not apply in the event:
(1) the Board issues a resolution discontinuing the development of Naturlose as
a Type II diabetes treatment, which is currently under in Phase 3 Clinical
Trials and for which the Company is seeking approval from the Food and Drug
Administration; (2) the Food and Drug Administration approves or denies the use
of Naturlose of as a Type II diabetes treatment; (3) the Company sells,
licenses, trades or disposes of intellectual property rights or rights to
manufacture, use, or commercialize Naturlose; or (4) the Board issues a
resolution discontinuing the health sciences consultancy practice or division.

 

9.                                       CONFIDENTIALITY AND OTHER AGREEMENTS

 

With your employment comes the responsibility that you will honor any
confidentiality or other agreements you have signed with other entities. If you
have any confidential information or trade secrets, written, or otherwise known
by you, you agree not to bring them to the Company, and you agree not to use
them in any way. You attest that you have not signed a “non-competition”
agreement or any other agreement that would prohibit you from working here and
that you will fully comply with the provisions of all agreements with prior
employers.

 

10.                                 ADDITIONAL PROVISIONS

 

The terms described in this letter agreement will be the terms of your
employment, and this letter supersedes any previous discussions or offers. This
letter agreement will only become effective if the Company sells InfoSpherix by
December 31, 2007. Until such time, you will continue to serve in your role as
Director of Health Services. If such sale does not occur by that date, this
letter agreement will be of no further force or effect. Any additions or
modifications of these terms would have to be in writing and signed by you and
the Chairman of the Compensation Committee. The obligations of the Company and
you under Sections 7, 8 (if applicable pursuant to its terms), and 9 shall
survive the expiration or termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Delaware (except their
provisions governing the choice of law).

 

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. The Company will require any successor or assigns
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place and you will consent to such successor’s assumption.
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor or assign to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

Excepting only proven breaches of agreements set forth in Section 9, the Company
shall pay or indemnify you to the full extent permitted by law and the by-laws
of the Company for all expenses, costs, liabilities and legal fees which you may
incur in the discharge of your duties hereunder. In any matter related to
alleged breaches of agreements set forth in Section 9, the total amount of
expenses, costs, liabilities and legal fees shall not exceed $150,000, unless
mutually agreed to by the parties in writing to pay more than that amount. To
the extent the Company has advanced expenses, costs, liabilities and legal fees
in any matter arising out of Section 9 and you are ultimately found to have
breached any agreement that falls within Section 9, then you agree that the
Company shall be able to recoup the full amount of such expended expenses,
costs, liabilities and legal fees from you, whether in the form of a set-off
from your annual bonus or by other means agreeable to you and the Company.

 

This Agreement may not be amended, waived, or modified otherwise than by a
written agreement executed by the parties to this Agreement or their respective
successors and legal representatives. No waiver by any party to this Agreement
of any breach of any term, provision or condition of this Agreement by the other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same time, or any prior or subsequent time.

 

All notices and other communications hereunder shall be in writing and shall be
deemed given when received by hand-delivery to the other party, by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, addressed, addressed as follows:

 

If to the Executive:

 

Claire L. Kruger, Ph.D., D.A.B.T.

19 Thorburn Road

Gaithersburg, MD 20878

 

7

--------------------------------------------------------------------------------


 

If to the Company:

 

or to such other addresses as either party furnishes to the other in writing in
accordance with this section. Notices and communications shall be effective when
actually received by the addressee.

 

If you agree that this letter agreement evidences our agreement concerning your
employment as CEO and COO, please indicate so by signing both copies of this
letter retaining one for your files.

 

We are very excited about you joining us. I look forward to a productive and
mutually beneficial working relationship. Please let me know if I can answer any
questions for you about any of the matters outlined in this letter agreement.

 

 

Sincerely,

 

 

 

 

 

/s/ Robert Vander Zanden

 

 

Robert Vander Zanden,

 

Chairman of Compensation Committee of

 

Spherix Incorporated

 

ACCEPTANCE

 

I accept employment as CEO and COO of Spherix Incorporated under the terms set
forth in this letter agreement:

 

/s/ Claire L. Kruger

 

Claire L. Kruger, Ph.D., D.A.B.T.

 

 

Spherix/Employment Agreement (Kruger)5

 

8

--------------------------------------------------------------------------------